Title: From David Humphreys to Nathaniel Stevens, 2 May 1781
From: Humphreys, David
To: Stevens, Nathaniel


                        

                            SirHead Quarters New Windsor May 2nd 1781
                        
                        His Excellency directs me to inform you, that he has just received a Letter from Col. Udny Hay, inclosing one
                            from the Bd of War, in which the same measure of putting up a quantity of Fish on this River is advised, which has been
                            already adopted: Col. Hay mentions that Mr Morrell, Major Wyckoff, Judge Wyncoop of Esopus & Col. Stoukenburgh of
                            Albany, would be proper persons to be employed in the execution of this business, & that it will be necessary the
                            Barrells & salt should be immediately furnished. The General only observes on this subject, that it is indifferent
                            to him whether the Contracts are made with public or private Persons, but that it is a matter of the greatest importance
                            that the Contracts should be faithfully executed, & the Public & not Individuals benefitted by them.
                        General Heath, will give directions how frequently the Fish shall be issued at prest. I am sir
                        
                            D. Humphreys A.D.C.
                        
                        
                            P.S. yours of yesterday, is this moment recd.
                        

                    